Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2007 Date of Reporting Period: 09/30/2007 Item 1. Schedule of Investments. Nicholas Limited Edition, Inc. Schedule of Investments (unaudited) AS OF: 09/30/07 VALUE COMMON STOCKS - 91.65% Consumer Discretionary - Auto & Components - 0.69% 70,000 Amerigon Incorporated * $ 1,211,700 Consumer Discretionary - Consumer Durables & Apparel - 1.03% 90,000 Carter's, Inc. * 1,795,500 Consumer Discretionary - Consumer Services - 1.70% 10,000 Chipotle Mexican Grill, Inc. - Class A * 1,181,300 40,800 Matthews International Corporation 1,787,040 2,968,340 Consumer Discretionary - Hotels, Restaurants & Leisure - 2.73% 17,500 Jack in the Box Inc. * 1,134,700 37,500 P.F. Chang's China Bistro, Inc. * 1,110,000 20,500 Panera Bread Company * 836,400 22,500 Shuffle Master, Inc. * 336,375 57,500 Sonic Corp. * 1,345,500 4,762,975 Consumer Discretionary - Retail - 4.47% 26,000 J.Crew Group, Inc. * 1,079,000 60,000 Monro Muffler Brake, Inc. 2,027,400 95,000 O'Reilly Automotive, Inc. * 3,173,950 70,000 Penske Automotive Group, Inc. 1,416,800 2,000 Tractor Supply Company * 92,180 7,789,330 Consumer Staples - Food, Beverage & Tobacco - 0.77% 25,000 J.M. Smucker Company (The) 1,335,500 Consumer Staples - Household & Personal Products - 0.98% 50,000 WD-40 Company 1,707,000 Energy - 5.59% 123,200 Continental Resources, Inc. * 2,234,848 70,500 Crosstex Energy, Inc. 2,672,655 21,000 Denbury Resources Inc. * 938,490 30,000 Dril-Quip, Inc. * 1,480,500 55,000 TETRA Technologies, Inc. * 1,162,700 140,400 TXCO Resources Inc. * 1,257,984 9,747,177 Exchange Traded Fund - 0.12% 2,500 iShares Russell 2000 Growth Index Fund 212,850 Financials - Banks - 3.32% 101,000 Baylake Corp. 1,353,400 95,000 CoBiz Financial Inc. 1,626,400 60,000 FirstMerit Corporation 1,185,600 75,000 Texas Capital Bancshares, Inc. * 1,630,500 5,795,900 Financials - Diversified - 4.10% 23,000 Affiliated Managers Group, Inc. * 2,932,730 55,000 Eaton Vance Corp. 2,197,800 75,000 Waddell & Reed Financial, Inc. 2,027,250 7,157,780 Financials - Insurance - 7.86% 120,000 Brown & Brown, Inc. 3,156,000 112,500 HCC Insurance Holdings, Inc. 3,222,000 25,500 IPC Holdings, Ltd. 735,675 83,300 National Financial Partners Corporation 4,413,234 53,400 Willis Group Holdings Limited 2,186,196 13,713,105 Health Care - Equipment - 7.35% 100,000 DexCom, Inc. * 999,000 80,000 ev3 Inc. * 1,313,600 5,000 ICU Medical, Inc. * 193,750 20,500 IDEXX Laboratories, Inc. * 2,246,595 14,400 Insulet Corporation * 313,200 29,550 Meridian Bioscience, Inc. 895,956 60,000 Micrus Endovascular Corporation * 1,096,200 42,500 NuVasive, Inc. * 1,527,025 49,000 Respironics, Inc. * 2,353,470 70,000 Wright Medical Group, Inc. * 1,877,400 Health Care - Pharmaceuticals & Biotechnology - 6.09% Charles River Laboratories International, Inc. * Kendle International Inc. * Medicis Pharmaceutical Corporation PAREXEL International Corporation * Techne Corporation * Health Care - Services - 6.75% AmSurg Corp. * DaVita, Inc. * Dialysis Corporation of America * MWI Veterinary Supply, Inc. * VCA Antech, Inc. * Industrials - Capital Goods - 7.84% Basin Water, Inc. * Ceradyne, Inc. * DRS Technologies, Inc. Graco Inc. Middleby Corporation (The) * MSC Industrial Direct Co., Inc. - Class A Sun Hydraulics Corporation Industrials - Commerical Services & Supplies - 8.73% Advisory Board Company (The) * Brady Corporation Copart, Inc. * CRA International, Inc. * G&K Services, Inc. IHS Inc. * Mobile Mini, Inc. * Navigant Consulting, Inc. * Stericycle, Inc. * Industrials - Transportation - 0.93% Knight Transportation, Inc. Information Technology - Hardware & Equipment - 9.44% ADC Telecommunications, Inc. * Daktronics, Inc. Dolby Laboratories, Inc. * DTS, Inc. * Emulex Corporation * FLIR Systems, Inc. * Intermec, Inc. * Plexus Corp. * Rofin-Sinar Technologies Inc. * ScanSource, Inc. * TESSCO Technologies Incorporated * Information Technology - Semiconductors & Semiconductor Equipment - 0.85% Entegris, Inc. * Information Technology - Software & Services - 7.99% ANSYS, Inc. * Business Objects S.A. * FactSet Research Systems Inc. Heartland Payment Systems, Inc. MICROS Systems, Inc. * Wright Express Corporation * Materials - 1.76% AptarGroup, Inc. Telecommunication Services - 0.56% Clearwire Corporation * TOTAL Common Stocks (COST: $ SHORT-TERM INVESTMENTS - 8.07% Commercial Paper - 7.13% $ 550,000 Valspar Corporation 10/01/07, 5.32% 550,000 650,000 ITT Corporation 10/02/07, 6.05% 649,891 500,000 Kinder Morgan Energy Partners L.P. 10/03/07, 5.40% 499,850 600,000 Coca-Cola Enterprises Inc. 10/04/07, 5.35% 599,733 550,000 General Mills, Inc. 10/05/07, 5.67% 549,653 550,000 Kinder Morgan Energy Partners L.P. 10/05/07, 5.35% 549,673 650,000 General Mills, Inc. 10/09/07, 5.38% 649,223 425,000 General Mills, Inc. 10/09/07, 5.80% 424,452 500,000 Kraft Foods Inc. 10/10/07, 5.30% 499,338 750,000 Aetna Inc. 10/11/07, 6.05% 748,740 500,000 Kinder Morgan Energy Partners L.P. 10/11/07, 5.85%, 499,188 400,000 Kraft Foods Inc. 10/12/07, 5.35% 399,346 500,000 Avery Dennison Corporation 10/16/07, 5.40% 498,875 500,000 Walt Disney Company (The) 10/16/07, 5.35% 498,885 600,000 Aetna Inc. 10/17/07, 6.10% 598,374 400,000 Kraft Foods Inc. 10/18/07, 5.35% 398,989 400,000 Time Warner Cable Inc. 10/19/07, 5.37% 398,926 1,100,000 Schering-Plough Corporation 10/22/07, 5.35% 1,096,567 450,000 UBS Finance (Delaware) LLC 10/26/07, 5.50% 448,281 800,000 General Mills, Inc. 10/30/07, 5.37% 796,539 600,000 Time Warner Inc. 10/31/07, 5.37% 597,315 475,000 Fortune Brands, Inc. 11/01/07, 5.30% 472,832 12,424,670 Variable Rate Security - 0.94% 1,641,734 Wisconsin Corporate Central Credit Union 11/01/07, 4.24% 1,641,734 TOTAL Short-term Investments (COST: $ 14,066,404) 14,066,404 TOTAL SECURITY HOLDINGS - 99.72% 173,891,729 OTHER ASSETS, NET OF LIABILITIES - 0.28% 491,869 TOTAL NET ASSETS $174,383,598 % OF NET ASSETS * NON-INCOME PRODUCING As of September 30, 2007, investment cost for federal tax purposes was $119,178,223 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $57,791,870 Unrealized depreciation (3,078,364) Net unrealized appreciation $54,713,506 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/29/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/29/2007
